Biddle, J.
Indictment and conviction for selling liquor ■to a person who was in the habit of getting intoxicated.
A motion by the appellant to quash the indictment was overruled. This is assigned for error.
*294The indictment charges the appellant with selling “ one pint of liquor, at and for the sum of ten cents.” It contains no averment that the liquor was intoxicating. The statute prohibits the sale of “ intoxicating liquors ” only. We scarcely need to remark that there are many kinds of liquors which are not intoxicating. The indictment should have been quashed.
The judgment is reversed; the cause is remanded, with instructions to sustain the motion to quash the indictment.